767 N.W.2d 451 (2009)
SHEPHERD MONTESSORI CENTER MILAN, Plaintiff-Appellant,
v.
ANN ARBOR CHARTER TOWNSHIP, Ann Arbor Charter Township Zoning Official, and Ann Arbor Charter Township Zoning Board of Appeals, Defendants-Appellees.
Docket No. 137443. COA No. 272357.
Supreme Court of Michigan.
July 9, 2009.

Order
On order of the Court, the application for leave to appeal the November 6, 2003 and August 26, 2008 judgments of the Court of Appeals is considered, and it is GRANTED, limited to the issues: (1) whether the Court of Appeals applied the correct standard of review in determining that the defendants violated the plaintiffs right to equal protection; and (2) whether the defendants violated the plaintiffs right to equal protection in denying the plaintiffs request for a variance. The motion to strike the amicus curiae brief is DENIED.